                Case:
ILND 450 (Rev. 10/13)    1:19-cv-05064
                      Judgment in a Civil Action   Document #: 37 Filed: 08/24/20 Page 1 of 1 PageID #:419

                                         IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE
                                            NORTHERN DISTRICT OF ILLINOIS

 Roor International BV, Stream, Inc.,

 Plaintiffs,
                                                                                   Case No. 19 C 5064
 v.                                                                                Judge Robert W. Gettleman

 Mutual Traders, LLC, doing business as
 American Smoke & Vape, Farhan Patel,
 Airaf Jaliawala,

 Defendants.

                                                     JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

              in favor of plaintiff(s) Roor International BV, and Stream, Inc.
              and against defendant(s) Mutual Traders, LLC, doing business as American Smoke & Vape,
Farhan Patel, Airaf Jaliawala
              in the amount of $ 30,568.90,

                              which          includes       pre–judgment interest.
                                             does not include pre–judgment interest.

          Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

          Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)

          Defendant(s) shall recover costs from plaintiff(s).


                    other:

This action was (check one):

      tried by a jury with Judge      presiding, and the jury has rendered a verdict.
      tried by Judge      without a jury and the above decision was reached.
      decided by Judge Robert W. Gettleman on a motion.

Date: 8/24/2020                                                  Thomas G. Bruton, Clerk of Court

                                                                 Claire E. Newman, Deputy Clerk
